Case 2:19-cv-00275-AG-FFM Document 99 Filed 02/26/20 Page 1 of 4 Page ID #:2931



 1   Roderick G. Dorman (SBN 96908)
     rdorman@mckoolsmith.com
 2   MCKOOL SMITH P.C.
     300 South Grand Avenue, Suite 2900
 3   Los Angeles, California 90071
     Telephone: (213) 694-1200
 4   Douglas A. Cawley (TX SBN 04035500) (Pro Hac Vice)
     dcawley@mckoolsmith.com
 5   MCKOOL SMITH P.C.
     300 Crescent Court, Suite 1500
 6   Dallas, Texas 75201
     Telephone: (214) 978-4000
 7   Joshua W. Budwin (TX SBN 24050347) (Pro Hac Vice)
     jbudwin@mckoolsmith.com
 8   John B. Campbell (TX SBN 24036314) (Pro Hac Vice)
     jcampbell@mckoolsmith.com
 9   Leah Buratti (TX SBN 24064897) (Pro Hac Vice)
     lburatti@mckoolsmith.com
10   R. Mitch Verboncoeur (TX SBN 24105732) (Pro Hac Vice)
     mverboncoeur@mckoolsmith.com
11   MCKOOL SMITH P.C.
     300 W. 6th Street, Suite 1700
12   Austin, Texas 78701
     Telephone: (512) 692-8700
13
     Attorneys for Plaintiff
14   ROVI GUIDES, INC.
15                             UNITED STATES DISTRICT COURT
16                        CENTRAL DISTRICT OF CALIFORNIA
17   ROVI GUIDES, INC.,                        )   Case No. 2:19-cv-00275-AG-FFM
                                               )
18                               Plaintiff,    )
                                               )
19                v.                           )
                                               )   JOINT STATUS REPORT
20   COMCAST CORPORATION; COMCAST              )
     CABLE COMMUNICATIONS, LLC;                )
21   COMCAST CABLE COMMUNICATIONS              )
     MANAGEMENT, LLC; COMCAST                  )   Judge: Andrew J. Guilford
22   BUSINESS COMMUNICATIONS, LC;              )
     COMCAST HOLDINGS CORPORATION;             )
23   COMCAST SHARED SERVICES, LLC;             )
     COMCAST OF SANTA MARIA, LLC; and          )
24   COMCAST OF LOMPOC, LLC,                   )
                                               )
25                               Defendants.   )
Case 2:19-cv-00275-AG-FFM Document 99 Filed 02/26/20 Page 2 of 4 Page ID #:2932



 1         This matter is currently stayed pending resolution of inter partes review
 2   proceedings. Dkt. No. 98. On January 17, 2020, the Court ordered the parties to “file a
     joint status report” by March 2, 2020. Id. Accordingly, counsel for Plaintiff (Rovi) and
 3
     Defendants (Comcast) respectfully submit this joint status report.
 4
           Between July 19, 2019 and August 19, 2019, Comcast filed twenty-three
 5
     petitions for inter partes review related to the eight Patents-in-Suit. Comcast filed
 6   three petitions each for U.S. Patent Nos. 7,873,978 (the “978 Patent”), 8,272,019 (the
 7   “019 Patent”), 8,448,215 (the “215 Patent”), 8,973,069 (the “069 Patent”), 9,055,319
 8   (the “319 Patent”), 9,118,948 (the “948 Patent”), and 9,232,254 (the “254 Patent”);
     and two petitions for U.S. Patent No. 7,735,107 (the “107 Patent”) (collectively, the
 9
     “Patents-in-Suit”).
10
           On January 23, 2020, the PTAB granted an institution of IPR for the ’019
11
     Patent. Oral argument, if requested, is set for October 23, 2020. A final written
12   decision is due January 22, 2021.
13         On January 27, 2020, the PTAB granted an institution of IPR for the ’215
14   Patent. Oral argument, if requested, is set for October 27, 2020. A final written
     decision is due January 27, 2021.
15
           On January 30, 2020, the PTAB granted an institution of IPR for the ’948
16
     Patent. Oral argument, if requested, is November 4, 2020. A final written decision is
17
     due January 29, 2021.
18         On January 31, 2020, the PTAB granted an institution of IPR for the ’254
19   Patent. Oral argument, if requested, is November 4, 2020. A final written decision is
20   due January 29, 2021.
           On February 10, 2020, the PTAB granted an institution of IPR for the ’319
21
     Patent. Oral argument, if requested, is November 4, 2020. A final written decision is
22
     due February 10, 2021.
23

24

25                                               1
                                         JOINT STATUS REPORT
Case 2:19-cv-00275-AG-FFM Document 99 Filed 02/26/20 Page 3 of 4 Page ID #:2933



 1         On February 11, 2020, the PTAB granted an institution of IPR for the ’107
 2   Patent. Oral argument, if requested, is November 17, 2020. A final written decision is
     due February 11, 2021.
 3
           On February 11, 2020, the PTAB granted an institution of IPR for the ’978
 4
     Patent. Oral argument, if requested, is set for November 17, 2020. A final written
 5
     decision is due February 11, 2021.
 6         On February 12, 2020, the PTAB granted an institution of IPR for the ’069
 7   Patent. Oral argument, if requested, is set for November 12, 2020. A final written
 8   decision is due February 12, 2021.
           The PTAB has thus instituted IPR of all eight of the Patents-in-Suit.
 9
     Accordingly, the parties respectfully request that the stay remain in place until the
10
     PTAB issues a final written decision in each of the instituted IPRs, that the March 9,
11
     2020 status conference be vacated, and that the parties submit a joint status report by
12   February 26, 2021.
13

14

15

16

17
18

19

20

21

22

23

24

25                                            2
                                      JOINT STATUS REPORT
Case 2:19-cv-00275-AG-FFM Document 99 Filed 02/26/20 Page 4 of 4 Page ID #:2934



 1   DATED: March 2, 2020                     Respectfully submitted,
 2
      DAVIS POLK & WARDWELL LLP               MCKOOL SMITH, P.C.
 3
      /s/ Gareth E. DeWalt                    /s/ Leah B. Buratti
 4    Ashok Ramani (SBN 200020)               Roderick G. Dorman (SBN 96908)
      ashok.ramani@davispolk.com              rdorman@mckoolsmith.com
 5                                            300 S. Grand Avenue, Suite 2900
      David J. Lisson (SBN 250994)            Los Angeles, California 90071
 6    david.lisson@davispolk.com              (213) 694-1200 / (213) 694-1234 (fax)
      Micah G. Block (SBN 270712)
 7    micah.block@davispolk.com               Douglas A. Cawley (pro hac vice)
      Gareth E. DeWalt (SBN 261479)           dcawley@mckoolsmith.com
 8    gareth.dewalt@davispolk.com             300 Crescent Court, Suite 1500
      1600 El Camino Real                     Dallas, Texas 75201
 9                                            (214) 978-4000 / (214) 978-4044 (fax)
      Menlo Park, California 94025
10    (650) 752-2000 / (650) 752-2111 (FAX)   Joshua W. Budwin (pro hac vice)
                                              jbudwin@mckoolsmith.com
11    ATTORNEYS FOR DEFENDANT                 John B. Campbell (pro hac vice)
                                              jcampbell@mckoolsmith.com
12                                            Leah B. Buratti (pro hac vice)
                                              lburatti@mckoolsmith.com
13                                            R. Mitch Verboncoeur (pro hac vice)
                                              mverboncoeur@mckoolsmith.com
14                                            300 W. 6th Street, Suite 1700
                                              Austin, Texas 78701
15                                            (512) 692-8700 / (512) 692-8744 (fax)
16                                            ATTORNEYS FOR PLAINTIFF
17
18

19

20

21

22

23

24

25
                                   JOINT STATUS REPORT
